Title: Appointment as Secretary of the Treasury, [11 September 1789]
From: Washington, George
To: Hamilton, Alexander


[New York, September 11, 1789]
Know Ye, that reposing special Trust and Confidence in the Patriotism, Integrity, and Abilities of Alexander Hamilton of the City of New York in the State of New York, Esquire, I have nominated, and by and with the Advice and Consent of the Senate, do appoint him Secretary of the Treasury of the said United States, and do authorize and empower him to execute and fulfil the Duties of that Office according to Law; and to have and to hold the said Office, with all the Powers, Privileges, and Emoluments to the same of Right appertaining, during the Pleasure of the President of the United States for the Time being. In Testimony whereof I have caused these Letters to be made patent, and the Seal of the United States to be hereunto affixed. Given under my Hand at the City of New York the eleventh Day of September in the Year of our Lord one thousand seven hundred and Eighty-nine.
Go: Washington
